Citation Nr: 0712281	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  97-29 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to disability benefits pursuant to 38 U.S.C.A. § 
1151 (West 1991) for thrombophlebitis.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 






INTRODUCTION

The veteran had active military service from December 1971 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  The veteran subsequently perfected this appeal.

In July 2000, the Board in pertinent part denied the 
veteran's claim for benefits pursuant to 38 U.S.C.A. § 1151 
for thrombophlebitis.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 2001, the Appellee filed an Unopposed 
Motion to Remand and to Stay Proceedings.  In March 2001, the 
Court vacated the Board's decision and remanded the case.  In 
August 2001, the Board remanded the case for additional 
development.

In April 2002, the RO sent the veteran a letter advising him 
that his attorney, James Stanley, was no longer authorized to 
represent claimants for benefits before VA. The veteran was 
informed that Mr. Stanley was removed as his representative 
and that he could continue his appeal without representation 
or select another representative.  The veteran did not 
appoint a new representative.

In October 2002, the Board again denied the benefits sought 
on appeal.  The veteran subsequently appealed this decision.  
In May 2003, the parties filed a Joint Motion for Partial 
Remand.  In an Order also dated in May 2003, the Court 
vacated the portion of the October 2002 Board decision that 
denied the issue listed above and remanded the matter for 
readjudication. 

The Board remanded this matter in November 2003 and June 2005 
for further development.  Development was completed and the 
case has returned to the Board. 





FINDINGS OF FACT

1. The veteran filed his claims for compensation pursuant to 
38 U.S.C.A. § 1151 prior to October 1, 1997.

2.  The preponderance of the evidence is against a finding 
that the veteran's thrombophlebitis was caused by VA medical 
treatment performed in July 1988.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for thrombophlebitis are not met.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1996); 
currently 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a July 2005 letter.  This letter 
informed the veteran to send any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate the claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains a RO hearing 
transcript, lay statements, VA hospital and outpatient 
treatment records, the veteran's DD214, and a private medical 
statement. In addition, the veteran was afforded a VA 
examination in April 2002.  The Board finds that VA has 
satisfied its duty to notify and to assist.  All obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's claim, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Legal Criteria

The Board notes that 38 U.S.C.A. § 1151 was amended in 1997.  
The amended statute, however, is not applicable to claims 
filed prior to its effective date of October 1, 1997.  See 
VAOPGCPREC 40-97.  As the veteran's claim was filed in May 
1997, the former criteria are applicable.

The statute in effect at the time of the veteran's claim 
provided that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 38 
U.S.C. Chapter 31, awarded under any of the laws administered 
by VA, or as a result of having submitted to an examination 
under any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to such veteran, disability or death 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service connected.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1996).

In order to establish entitlement to compensation under § 
1151, it is necessary to show that the additional disability 
is actually the result of disease or injury, or aggravation 
of an existing disease or injury, attributable to the medical 
or surgical treatment, and not merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1). Compensation is not payable for the 
continuance or natural progress of disease or injuries for 
which treatment was authorized, and compensation can be 
awarded on the basis of aggravation only if there is proof 
that the aggravation resulted from disease or injury, or 
aggravation of an existing disease or injury, suffered as a 
result of treatment.  38 C.F.R. § 3.358(b)(2), (c)(2).

The term "disability," as used in chapter 11 of Title 38 of 
the United States Code, refers to impairment in earning 
capacity due to disease, injury, or defect, rather than to 
the disease, injury, or defect itself.  See, 38 C.F.R. § 4.1 
(discussing the concept of "disability" in terms of 
"impairment in earning capacity resulting from . . . 
diseases and injuries and their residual conditions in civil 
occupations.").  See also, Allen v. Brown, 7 Vet. App. 439, 
448 (1995) and Hunt v. Derwinski, 1 Vet. App. 292, 296-297 
(1991) (to the same effect).  Thus, § 1151 allows for the 
payment of compensation based on VA treatment only under 
circumstances where such treatment results in additional 
impairment of earning capacity, over and above the level of 
impairment that existed immediately prior to the treatment.  
See 38 C.F.R. § 3.358(b)(1)(ii).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared to the subsequent 
physical condition resulting from the disease or injury.  38 
C.F.R. § 3.358(b)(1).  As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury is the condition which the specific medical or 
surgical treatment was designed to relieve.  38 C.F.R. § 
3.358(b)(1)(ii).

Compensation is not payable under § 1151 for the necessary 
consequences of treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  38 C.F.R. § 
3.358(c)(3). "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
medical or surgical treatment administered.  Id. Consequences 
otherwise certain or intended to result from a treatment are 
not to be considered uncertain or unintended solely because 
it had not been determined at the time that consent was given 
whether the treatment would in fact be administered. Id.


Analysis

The veteran contends that he is entitled to disability 
compensation under 38 U.S.C.A. § 1151 for thrombophlebitis.  
The veteran essentially contends that he developed 
thrombophlebitis as a result of the application of blood 
culture sticks performed in July 1998.  

By way of history, the veteran was hospitalized in July 1988 
for complaints of fever, chills, cough with sputum, myalgias, 
and arthralgias.  He was a IV drug abuser.  The veteran had 
multiple cultures taken during his hospital course.  Urine, 
throat, sputum cultures were all negative.  He exhibited 
positive PPD skin test and was started on Isoniazid.  HIV 
test was negative.  Hepatitis studies showed evidence of past 
disease, but not active hepatitis.  

According to the hospital report, the veteran's hospital 
course was complicated by development of deep venous 
thrombus, left thigh.  He was anticoagulated.  He remained 
afebrile for five days.  He was given Coumadin and eventually 
released.  

Hospital reports dated in August 1988 and October 1988 noted 
complaints of deep venous thrombosis.  The October 1988 VA 
hospital record noted that the veteran reported that he was 
worked up for a fever of unknown origin at which time he 
developed a deep vein thrombosis in his left thigh secondary 
to blood culture sticks.  The veteran reported that the 
Coumadin worked well until he ran out.  Shortly thereafter, 
he started developing lower left leg pain and swelling.  
Examination revealed positive track marks, right and left 
antecubital spaces with other sclerotic veins and edema with 
swelling noted with tenderness in the left thigh and calf.  
The veteran was hospitalized and given an increasing dosage 
of Heparin and Coumadin on a daily schedule.  

VA hospital records dated in January 1993 revealed that the 
veteran was treated for deep vein thrombus and drug abuse.  A 
Greenfield filter placement and inferior vena cava filter was 
inserted due to chronic phlebitis in the left leg.   

In Brown v. Gardner, 115 S.Ct. 552, 555-56 (1994), the 
Supreme Court stated that the phrase "as the result of" in 
section 1151 "is naturally read simply to impose the 
requirement of a causal connection between the 'injury' or 
'aggravation of an injury' and 'hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation.'"  The requirement that injury occur "as 
the result of" hospitalization thus imposes, at a minimum, a 
requirement of a causal connection between hospitalization 
and the injury.  Accordingly, 38 U.S.C. § 1151 does not cover 
injuries which were merely incurred during or coincident with 
hospitalization but not as a result of hospitalization.  

On review, the Board finds that the preponderance of the 
evidence is against the veteran's § 1151 claim for 
thrombophlebitis.  The veteran states that his thrombosis 
began as a result of his VA hospital treatment in July 1988 
with the culture stick tests.  However, an April 2002 VA 
physician indicated that the veteran's thrombophlebitis was 
felt to be idiopathic and was not due to any treatment that 
he received in the past (including VA hospital treatment).  
The physician noted that it was now primarily manifested by 
chronic edema.  

The Board finds the April 2002 VA physician's opinion highly 
probative as it was based on a review of the claims folder 
and examination of the veteran.  In contrast, the December 
1999 medical statement from G. C. Evans, M.D. is a mere 
recitation of the veteran's claim that his thrombophlebitis 
"occurred at the hands of VA".  Dr. Evans did not offer an 
opinion as to the etiology of the thrombophlebitis.  This is 
also true of the October 1988 VA hospital summary where it is 
clear that the physician provided a summary of the veteran's 
deep vein thrombosis based on the veteran's history and 
without an independent etiological opinion.  The Court has 
held that bare transcription of lay history unenhanced by any 
additional medical comment by the examiner, is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

Although the veteran contends that his thrombophlebitis is 
attributable to VA medical treatment, the Board notes that 
the veteran's opinion as to medical matters, no matter how 
sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The probative evidence indicates that the veteran's 
thrombophlebitis is idiopathic and not due to any treatment 
that the veteran received in the past.  

The preponderance of the evidence is against the veteran's 
38 U.S.C.A. § 1151 claim for thrombophlebitis.  As such, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran; the benefit-of-the- doubt rule is not applicable, 
and the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

Disability benefits pursuant to 38 U.S.C.A. § 1151 (West 
1991) for thrombophlebitis is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


